This is an appeal by defendant from summary judgment in favor of plaintiff, subject to a permanent stay of execution against defendant. Garnishment is an anomalous and harsh statutory remedy. One pursuing it must bring himself within the statute and follow its mandates. W. H. Warner Coal Co. v. Nelson,204 Mich. 317; Weber v. Wayne Circuit Judge, 217 Mich. 561;People's Wayne County Bank v. Stott, 246 Mich. 540
(64 A.L.R. 427). In garnishment proceedings the affidavit for the writ of garnishment stands as a declaration. The disclosure of the garnishee defendant amounts to a plea. 3 Comp. Laws 1929, § 14867. Garnishment proceedings are ancillary to the main suit.
"One cannot be held as garnishee where the liability is joint; and the converse of this is equally true, that two or more cannot be held as garnishees unless the liability to the principal debtor is joint." Ball v. Young, 52 Mich. 476.
The garnishee defendants herein are charged jointly. For this reason the judgment should be reversed. Cause should be remanded.
McDONALD, J., concurred with POTTER, J. *Page 36